UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7263



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREGORY HOOTEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-97-109, CA-00-50)


Submitted:   November 7, 2002          Decided:     November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory Hooten, Appellant Pro Se. Gretchen C.F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Hooten seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken to this court from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(B) (2000).

A certificate of appealability will not issue for claims addressed

by a district court on the merits absent a substantial showing of

the denial of a constitutional right.       28 U.S.C. § 2253(c)(2)

(2000).   As to claims dismissed by a district court solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1)‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”      Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).   We have reviewed the record and conclude for the

reasons stated by the district court that Hooten has not satisfied

either standard.    See United States v. Hooten, Nos. CR-97-109; CA-

00-50 (W.D.N.C. July 18, 2002). Accordingly, we deny a certificate

of appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately




                                  2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3